UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8056



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GEROLD LEE DAVIS, a/k/a Jerry G. Davies, a/k/a
Arnold Lietzey, a/k/a Gerold L. Davis, a/k/a
John Reid, a/k/a Jerry Davies, a/k/a Gerald K.
Davis,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenwood.   G. Ross Anderson, Jr., District
Judge. (CA-97-2007-8-13, CR-93-429)


Submitted:   April 25, 2002                   Decided:   May 2, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerold Lee Davis, Appellant Pro Se.   Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Gerold Lee Davis appeals the district court’s order denying

his Fed. R. Civ. P. 60(b) motion seeking reconsideration of the

district court’s order denying his motion to modify his sentence.

We have reviewed the record and the district court opinion and find

no reversible error. The district court’s order also denies relief

on Davis’ recusal motion. Davis does not challenge this portion of

the district court’s order. Therefore, this issue is not preserved

for appeal.    4th Cir. R. 34(b).        Accordingly, we affirm on the

reasoning of the district court.        United States v. Davis, Nos. CA-

97-2007-8-13; CR-93-429 (D.S.C. Oct. 5, 2001).           We dispense with

oral   argument   because   the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                    2